DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-14, 18, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Morse et al. (US4967308), hereinafter referred to as ‘Morse’ and Dewenter et al. (US3064949), hereinafter referred to as ‘Dewenter’.

	Regarding Claim 1, Morse discloses an appliance, the appliance comprising: (It has been found that the provision of a qround screen/plane 30 provides another distinot and significant advantage in that present hair dryer or appliance design need not be changed from two conductor to three conductor cord sets (not shown) since present designs are most cost sensitive, Col. 4]) a first ground plane disposed on a surface defining the first portion (a ground plane disposed inside the electrical tool, which, should the tool become immersed in water or become unreasonably wet, provides a path for electrical current, which energizes a solenoid which, in turn, interrupts the AC power supply [Abstract]); and a ground fault (GF) detection circuit (Disposed within safety cartridge 110 is current interruption circuitry, that would make the module perform the same function as electronic and mechanical components 37, 39 previously described in FIG. 1, Col. 8, Lines 9-12), the GF detection circuit to detect a ground fault event based on a measuring a current induced on the first ground plane (a current between ground screen/plane 30 and any electrically live component, such as is present during a shock hazard, will be detected and will result in operation of interrupt device 35, Col. 5, Line 68 - Col. 6, Line 3) and output an electrical signal indicating a fault event (the current interruption device having an output for interrupting the first electrical path in the electrical device, Col. 3, Lines 45-47).
	However, Morse does not disclose a first portion with a receptacle to couple to a second portion.
	Nevertheless, Dewenter discloses a first portion with a receptacle to couple to a second portion (FIG. 1 the mixer or blender of the present invention is shown including a base assembly 15100 and a container assembly 200. The base assembly 15100 includes a base plate 102 not shown from which four rubber pads 101 extend to support the mixer. The only portion of the base plate 102 shown in FIG. 1 is a rear portion of an air exhaust deflector 103 which extends below a hollow body portion 104 of base assembly 100, Col. 2, Lines 12-19; This invention relates to devices for blending and/or comminuting materials, and more particularly to a device having a material receptacle with a mixing and/or comminuting bladed member fixed to a shaft extending through and adapted to be motor driven from a position below the bottom of the receptacle, Col. 1, Lines 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include a first portion with a receptacle to couple to a second portion to electrically couple the first and second portion while improving the functionality of apparatus.

Regarding Claim 2, Morse and Dewenter disclose the claimed invention discussed in claim 1.

Morse discloses a ground plane (as discussed above) and the first and second ground planes are electrically coupled to each other when the first and second portions couple together (A positioning switch is provided on the mounting face and pressable by the positioning plate. The positioning switch is electrically connected to the control circuit board. The control circuit board is operable to control the motor and the heating tube when the positioning switch is pressed. The positioning plate presses against the positioning switch when the annular seat is coupled with the coupling portion of the base [0005]).
However, Morse does not disclose the second portion and at least a second ground plane disposed on a surface defining the second portion, and wherein the first and second ground planes are electrically coupled to each other when the first and second portions couple together.
Nevertheless, Dewenter discloses the second portion (In the drawing in FIG. 1 the mixer or blender of the present invention is shown including a base assembly 15100 and a container assembly 200. The base assembly 15100 includes a base plate 102 not shown from which four rubber pads 101 extend to support the mixer Col. 2, Lines 12-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include the second portion and at least a second ground plane disposed on a surface defining the second portion to electrically couple the first and second portion while improving the functionality of apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include the first and second ground planes are electrically coupled to each other when the first and second portions couple together to enable electrical connection between the first and second portion while improving functionality of the apparatus .

Regarding Claim 8, Morse and Dewenter disclose the claimed invention discussed in claim 1.
Morse discloses the first ground plane (as discussed above).
However, Morse does not disclose the first portion comprises a blender base having the receptacle to removably couple with the second portion, and the second portion comprises a blender jar and the first ground plane is disposed at least partially within the receptacle to detect conductive blender material in electrical communication with a conductor of the blender base.
Nevertheless, Dewenter discloses the first portion comprises a blender base having the receptacle to removably couple with the second portion, and the second portion comprises a blender jar (The mixer or blender of the present invention is shown including a base assembly 15100 and a container assembly 200. The base assembly 15100 includes a base plate 102 not shown from which four rubber pads 101 extend to support the mixer. The only portion of the base plate 102 shown in FIG. 1 is a rear portion of an air exhaust deflector 103 which extends below a hollow body portion 104 of base assembly 100 Col. 2, Lines 12-19; This invention relates to devices for blending and/or comminuting materials, and more particularly to a device having a material receptacle with a mixing and/or comminuting bladed member fixed to a shaft extending through and adapted to be motor driven from a position below the bottom of the receptacle, Col. 1, Lines 8-13).
However, the combination does not disclose and the first ground plane is disposed at least partially within the receptacle to detect conductive blender material in electrical communication with a conductor of the blender base. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include a ground plane interface coupled to the first portion comprises a blender base having the receptacle to removably couple with the second portion to enable blending features of the appliance while improving functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include the first ground plane disposed at least partially within the receptacle to detect conductive blender material in electrical communication with a conductor of the blender base to enable fault detection between the first and second portions while improving functionality of the apparatus.

	Regarding Claim 10, Morse and Dewenter disclose the claimed invention discussed in claim 9.

	Morse discloses a ground plane (as discussed above) and the GF detection circuit is electrically coupled to measure a current induced thereon and detect the ground fault event (as discussed above).
	However, the combination does not disclose at least a second ground plane disposed on the first portion and/or second portion, and wherein the GF detection circuit is electrically coupled to the second ground plane to measure a current induced thereon and detect the ground fault event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include at least a second ground plane disposed on the first portion and/or second portion to enable electrical connection of the heating element while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include the GF detection circuit is electrically coupled to the second ground plane to measure a current induced thereon and detect the ground fault event to enable fault detection and electrical connection between first and second portions while improving functionality of the apparatus.

	Regarding Claim 11, Morse and Dewenter disclose the claimed invention discussed in claim 10.
However, the combination does not disclose the ground plane interface electrically coupled to the first and second ground planes such that the first and second ground planes form a single ground plane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include the ground plane interface electrically coupled to the first and second ground planes such that the first and second ground planes form a single ground plane to enable a singular  fault detection between first and second portions while improving functionality of the apparatus.

	Regarding Claim 12, Morse and Dewenter disclose the claimed invention discussed in claim 11.
	However, the combination does not disclose the receptacle includes a first conductive plate and the second portion includes a second conductive plate, and wherein the first and second conductive plates collectively provide the ground plane interface when coupled together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include the receptacle includes a first conductive plate and the second portion includes a second conductive plate, and wherein the first and second conductive plates collectively provide the ground plane interface when coupled together to enable a reliable electrical connection between first and second portions while improving functionality of the apparatus.

	Regarding Claim 13, Morse and Dewenter disclose the claimed invention discussed in claim 11.

	However, the combination does not disclose the ground plane interface comprises at least a first conductive plate disposed in the receptacle of the first portion, the first conductive plate having at least one projection that extends into a cavity of the first portion to electrically couple with the GF detection circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include the ground plane interface comprises at least a first conductive plate disposed in the receptacle of the first portion, the first conductive plate having at least one projection that extends into a cavity of the first portion to electrically couple with the GF detection circuit to enable a reliable electrical connection between the first portion and the GF detection circuit while improving functionality of the apparatus.

	Regarding Claim 14, Morse and Dewenter disclose the claimed invention discussed in claim 9.

	Morse discloses the second portion comprises a handle(It is to be understood that other types of hand-held electric devices can and may be used without departing from the spirit and scope of the present invention such as, for example, electric curling irons, hand tools, mixers, blenders the like. The hair dryer 10 is comprised of a barrel 12 and handle 14 housing a number of components therein, Col. 4, Lines 1-7) and the first ground plane is disposed on the handle and/or at least partially surrounds the blender jar (rod 42 is of an appropriate length such that after tripping it cannot and will not emerge through a reset aperture/keyway 44 present in the underside of handle 14, Col. 6, Lines 22-28).
	However, the combination does not disclose the second portion comprises a blender jar having a handle, and wherein the first ground plane is disposed on the handle and/or at least partially surrounds the blender jar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include the second portion comprises a blender jar having a handle and the first ground plane is disposed on the handle and/or at least partially surrounds the blender jar to enable fault detection with the blender jar handle while improving functionality of the apparatus.

Regarding Claim 18, Morse and Dewenter disclose the claimed invention discussed in claim 9.

However, Morse does not disclose a blade motor electrically coupled to the power supply and disposed in the first portion and the appliance is configured to energize the blade motor via the power supply during the ground fault event.
Nevertheless, Dewenter discloses a blade motor electrically coupled to the power supply and disposed in the first portion and the appliance is configured to energize the blade motor via the power supply during the ground fault event (Fig. 1;This invention relates to devices for blending and/or comminuting materials, and more particularly to a device having a material receptacle with a mixing and/or comminuting bladed member fixed to a shaft extending through and adapted to be motor driven from a position below the bottom of the receptacle, Col. 1, Lines 7-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include a blade motor electrically coupled to the power supply and disposed in the first portion and the appliance is configured to energize the blade motor via the power supply during the ground fault event to enable electrical connectivity between the blender blade and the first portion while improving functionality of the apparatus.

Regarding Claim 21, Morse and Dewenter disclose the claimed invention discussed in claim 20.

Morse discloses a relay (as discussed above), the GF detection circuit (as discussed above), output (a power supply connected in series with the collector-emitter path of the gating device and with the current interruption device having an output for interrupting the first electrical path in the electrical device, Col. 3, Lines 45-48), the transistor (as discussed above), an emitter (as discussed above), the heating element (as discussed above). 
However, the combination does not disclose the switching arrangement comprising a relay to selectively couple and decouple the heating element to the power supply, the GF detection circuit further comprising: an output stage, the output stage comprising a transistor switch, the transistor switch having a gate coupled to the output of the second operational amplifier, an emitter to couple to a microcontroller and a collector coupled to the relay, and wherein the transistor provides a logical AND gate to prevent the microcontroller from causing the relay to switchably couple the heating element to the power supply when the output of the second operational amplifier indicates a ground fault.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include the switching arrangement comprising a relay to selectively couple and decouple the heating element to the power supply to reduce user injuries while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse , in view of Dewenter to include the GF detection circuit further comprising: an output stage, the output stage comprising a transistor switch, the transistor switch having a gate coupled to the output of the second operational amplifier to switch a low voltage DC device ON or OFF while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse , in view of Dewenter to include an emitter to couple to a microcontroller and a collector coupled to the relay to electrically couple the current devices to the switch while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse , in view of Dewenter to include the transistor provides a logical AND gate to prevent the microcontroller from causing the relay to switchably couple the heating element to the power supply when the output of the second operational amplifier indicates a ground fault to prevent the appliance from electrically coupling the heating element while improving functionality of the apparatus.

Regarding Claim 22, Morse and Dewenter disclose the claimed invention discussed in claim 20.

Morse discloses the first and second operational amplifiers (as discussed above) comprise fast response amplifiers.
However, the combination does not disclose the first and second operational amplifiers comprise fast response amplifiers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse , in view of Dewenter to include the first and second operational amplifiers comprise fast response amplifiers to detect and react quickly to GF faults while improving functionality of the apparatus.

Regarding Claim 23, Morse and Dewenter disclose the claimed invention discussed in claim 9.

Morse discloses GF detection circuit and ground plane (as discussed above).
However, the combination does not disclose the GF detection circuit is configured for high- side current sensing whereby at least the first ground plane couples between a supply rail and a load of the appliance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse , in view of Dewenter to include the GF detection circuit is configured for high- side current sensing whereby at least the first ground plane couples between a supply rail and a load of the appliance to allow for the system to identify ground shorts and does not create a ground disturbance on the load while improving functionality of the apparatus.

Regarding Claim 24, Morse and Dewenter disclose the claimed invention discussed in claim 9.

Morse discloses GF detection circuit, ground plane, measured current, and threshold (as discussed above).
However, the combination does not disclose the GF detection circuit is configured to detect ground fault events based on a measured current from at least the first ground plane being greater than a predetermined threshold value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse , in view of Dewenter to include the GF detection circuit is configured to detect ground fault events based on a measured current from at least the first ground plane being greater than a predetermined threshold value to allow for the system to ensure that measured current is greater than the predefined threshold while improving functionality of the apparatus.

Regarding Claim 25, Morse and Dewenter disclose the claimed invention discussed in claim 24.

Morse discloses GF detection circuit, ground fault, and the heating element (as discussed above).
	However, the combination does disclose the GF detection circuit is configured to detect ground fault events and cause the heating element to switchably decouple from the power supply within a predetermined amount of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse , in view of Dewenter to include the GF detection circuit is configured to detect ground fault events and cause the heating element to switchably decouple from the power supply within a predetermined amount of time to detect and react to GF faults without triggering the GFCI outlet while improving functionality of the apparatus.

Regarding Claim 26, Morse and Dewenter disclose the claimed invention discussed in claim 25.

Morse discloses a threshold.
However, the combination the predetermined threshold value is 5 milliamps and the predetermined amount of time is 4 milliseconds or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse , in view of Dewenter to include the predetermined threshold value is 5 milliamps and the predetermined amount of time is 4 milliseconds or less to detect and react to GF faults without triggering the GFCI outlet while improving functionality of the apparatus.

Regarding Claim 27, Morse and Dewenter disclose the claimed invention discussed in claim 9.

However, Morse does not disclose the first portion comprises a blender base and the second portion comprises a blender jar. 
Nevertheless, Dewenter discloses the first portion comprises a blender base and the second portion comprises a blender jar (as discussed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, in view of Dewenter to include a ground plane interface coupled to the first portion comprises a blender base having the receptacle to removably couple with the second portion to enable blending features of the appliance while improving functionality.

Claims 4 and 7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Morse and Dewenter in view of Lin et al. (US20150101491), hereinafter referred to as ‘Lin’.

Regarding Claim 4, Morse and Dewenter disclose the claimed invention discussed in claim 1.

	Morse discloses a relay (current interruption may be accomplished by replacing the electronic components and/or mechanical interrupt with other suitable current interrupting devices, such as, for example…latching relays, Col. 9, Lines 57-62)
	However, Morse does not disclose the first portion includes a conductor to electrically couple to a heating element disposed within the second portion and a relay to switchably electrically couple the conductor to a power supply.
	Nevertheless, Lin discloses the first portion includes a conductor to electrically couple to a heating element disposed within the second portion (The base includes an upper end having a coupling portion coupled with the container seat assembly… The positioning plate presses against the positioning switch when the annular seat is coupled with the coupling portion of the base, with the power supply terminal extending into the terminal hole [0005]).
However, the combination does not disclose and a relay to switchably electrically couple the conductor to a power supply.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Lin to the first portion includes a conductor to electrically couple to a heating element disposed within the second portion to enable a heating feature in the apparatus while improving functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Lin to a relay to switchably electrically couple the conductor to a power supply to decouple/disconnect the heating element while improving functionality of the apparatus.

Regarding Claim 7, Morse and Dewenter disclose the claimed invention discussed in claim 1.

	Morse discloses a ground plane interface (as discussed above).
However, Morse does not disclose a ground plane interface coupled to the first portion to electrically couple the first ground plane to at least a second ground plane disposed on the second portion. 
Nevertheless, Lin discloses coupled to the first portion to electrically couple on the second portion (as discussed above).
However, combination does not disclose a ground plane interface coupled to the first portion to electrically couple the first ground plane to at least a second ground plane disposed on the second portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Lin to include a ground plane interface coupled to the first portion to electrically couple the first ground plane to at least a second ground plane disposed on the second portion to enable an electrical connection between the first and second portions while improving functionality of the apparatus.

Claims 3, 5 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Morse, Dewenter, and Lin in view of Hamer et al. (US20070081281), hereinafter referred to as ‘Hamer’.

Regarding Claim 3, Morse and Dewenter disclose the claimed invention discussed in claim 1.

	Morse discloses the detection circuit (such as is present during a shock hazard, will be detected and will result in operation of interrupt device 35, Col. 6, Lines 1-3).
	However, the combination does not disclose a controller to receive the electrical signal from the GF detection circuit and transition to a fault mode based on the received electrical signal indicating the fault event.
	Nevertheless, Hamer discloses a controller to receive the electrical signal from the GF detection circuit and transition to a fault mode based on the received electrical signal indicating the fault event (The controller continuously monitors the main GFCI unit and each feeder GFCI unit to determine when and where a fault has occurred and, in response thereto, interrupts the faulted circuit and inhibits tripping of the non-faulted circuits. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, Dewenter and Lin, in view of Hamer to include a controller to receive the electrical signal from the GF detection circuit and transition to a fault mode based on the received electrical signal indicating the fault event to inhibit the tripping of the other components in the apparatus while improving the functionality.

Regarding Claim 5, Morse and Dewenter disclose the claimed invention discussed in claim 4.

Morse discloses the relay (as discussed above) and heating functions (Heating element 28, in turn, heats the air before the air exits through the front grill 22, Col. 4, Lines 21-23).
However, Morse does not disclose the relay is configured to switchably decouple the conductor from the power supply to disable heating functions of the second portion based on the GF detection circuit indicating the fault event.
Nevertheless, Dewenter discloses the second portion (as discussed above).
However, the combination does not disclose the relay is configured to switchably decouple the conductor from the power supply to disable heating functions of the second portion based on the GF detection circuit indicating the fault event.
Nevertheless, Hamer discloses the GF detection circuit indicating the fault event (as discussed above), the second portion based (The base includes an upper end having a coupling portion coupled with the container seat assembly… The positioning plate presses against the positioning switch when the annular seat is coupled with the coupling portion of the base, with the power supply terminal extending into the terminal hole [0005]), on the GF detection circuit indicating the fault event (The controller continuously monitors the main GFCI unit and each feeder GFCI unit to determine when and where a fault has occurred and, in response thereto, interrupts the faulted circuit and inhibits tripping of the non-faulted circuits. [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, Dewenter, and Lin, in view of Hamer to include the relay to be configured to switchably decouple the conductor from the power supply to disable heating functions of the second portion based on the GF detection circuit indicating the fault event to disconnect heating element from the base while improving functionality of the apparatus.

Regarding Claim 19, Morse and Dewenter disclose the claimed invention discussed in claim 9.

	However, the combination does not disclose network interface circuit; and a controller to receive a signal from the ground fault detection circuit indicating a ground fault event, and in response to receive the signal, sending a fault message to a remote computing device via the network interface circuit.
	Nevertheless, Bonasia discloses a network interface circuit (the circuit interrupting devices can include addressable circuitry as is known in the art such as for example, a network interface card or an addressable wireless transceiver [0058]); sending a fault message to a remote computing device via the network interface circuit (This device 150 can also have an associated monitor or display as well to display the status of the actuating device or the fault circuit interrupter device. This type display can be in the form of a graphical display or via a text messaging display [0055]).
However, the combination does not disclose a controller to receive a signal from the ground fault detection circuit indicating a ground fault event.
Nevertheless, Hamer discloses a controller to receive a signal from the ground fault detection circuit indicating a ground fault event (The controller continuously monitors the main GFCI unit and each feeder GFCI unit to determine when and where a fault has occurred and, in response thereto, interrupts the faulted circuit and inhibits tripping of the non-faulted circuits. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse, Dewenter and Lin, in view of Hamer to include a network interface circuit to send messages to remote devices while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter to include a controller to receive a signal from the ground fault detection circuit indicating a ground fault event, and in response to receive the signal, sending a fault message to a remote computing device via the network interface circuit to send a fault detection message to remote devices while improving functionality of the apparatus.

Claims 6 and 15-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Morse and Dewenter in view of Bonasia et al. (US20090212967), hereinafter referred to as ‘Bonasia’.

Regarding Claim 6, Morse and Dewenter disclose the claimed invention discussed in claim 1.
	
However, the combination does not disclose a user interface disposed on the first portion, and wherein the user interface is configured to provide a visual and/or audible indication of the fault event.
	Nevertheless, Bonasia discloses a user interface disposed on the first portion, and wherein the user interface is configured to provide a visual and/or audible indication of the fault event (This device 150 can also have an associated monitor or display as well to display the status of the actuating device or the fault circuit interrupter device. This type display can be in the form of a graphical display or via a text messaging display [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Bonasia to include a user interface disposed on the first portion to enable visual communication with the user while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Bonasia to include the user interface is configured to provide a visual and/or audible indication of the fault event to enable visual communication with the user while improving functionality of the apparatus.

	Regarding Claim 15, Morse and Dewenter disclose the claimed invention discussed in claim 9.

	Morse discloses the first ground plane is disposed on the first portion (as discussed above).
However, the combination does not disclose the first ground plane is disposed on the first portion adjacent a user interface.
Nevertheless, Bonasia discloses a user interface (This device 150 can also have an associated monitor or display as well to display the status of the actuating device or the fault circuit interrupter device. This type display can be in the form of a graphical display or via a text messaging display [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of  Bonasia to include the first ground plane is disposed on the first portion adjacent a user interface to enable electrical connection between the interface and the first portion while improving functionality of the apparatus.

	Regarding Claim 16, Morse and Dewenter disclose the claimed invention discussed in claim 9.
	However, the combination does not disclose the first portion further includes a user interface, and wherein the user interface is configured to visually indicate a fault condition based on a signal output by the GF detection circuit.
	Nevertheless, Bonasia discloses the user interface is configured to visually indicate a fault condition based on a signal output by the GF detection circuit (This device 150 can also have an associated monitor or display as well to display the status of the actuating device or the fault circuit interrupter device. This type display can be in the form of a graphical display or via a text messaging display [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Bonasia to include the user interface to visually indicate a fault condition based on a signal output by the GF detection circuit to enable fault detection while improving functionality of the apparatus.

	Regarding Claim 17, Morse and Dewenter disclose the claimed invention discussed in claim 16.

	However, the combination does not disclose the user interface is further configured to visually indicate a mitigating action to remedy the ground fault event.
	Nevertheless, Bonasia discloses the user interface is further configured to visually indicate a mitigating action to remedy the ground fault event(This device 150 can also have an associated monitor or display as well to display the status of the actuating device or the fault circuit interrupter device. This type display can be in the form of a graphical display or via a text messaging display [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Bonasia to include the user interface is further configured to visually indicate a mitigating action to remedy the ground fault event to enable fault detection and error response while improving functionality of the apparatus.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Morse and Dewenter in view of Turner et al. (US5847913), hereinafter referred to as ‘Turner’.

	Regarding Claim 20, Morse and Dewenter disclose the claimed invention discussed in claim 9.

	Morse discloses the GF detection circuit ( as discussed above) and first ground plane ( as discussed above).
However, the combination does not disclose an input stage having an input terminal to couple to at least the first ground plane, and wherein the input stage further includes a sensing resistor; a differential stage including a first operational amplifier having inputs coupled to first and second ends of the sensing resistor, respectively, the first operational amplifier to determine a voltage difference based on the sensing resistor and output a signal representing a measured voltage value based on the voltage difference; and a comparator stage having a second operational amplifier with a first input to couple to the output of the first operational amplifier and a second input coupled to a reference supply, the reference supply being associated with a threshold current value based on a predetermined supply voltage and a predetermined resistance value of at least one threshold resistor, and wherein the second amplifier outputs a signal based on a difference between the threshold current value and the output of the first operational amplifier.
Nevertheless Turner discloses an input stage having an input terminal to couple to at least the first ground plane, and wherein the input stage further includes a sensing resistor (A resistor R1 in parallel with the diodes D1 and D2 dampens self-ringing of the sensor, Col. 5, Lines 47-49); a differential stage including a first operational amplifier (the discrete bandpass filter between the sensor and the comparator can be replaced with an active filter using an operational amplifier, Col. 8 Lines 40-42) having inputs coupled to first and second ends of the sensing resistor (A resistor R1 in parallel with the diodes D1 and D2 dampens self-ringing of the sensor, Col. 5, Lines 47-49), respectively, the first operational amplifier (the discrete bandpass filter between the sensor and the comparator can be replaced with an active filter using an operational amplifier, Col. 8 Lines 40-42)  to determine a voltage difference (…can be particularly useful if the sensors monitor both the current and voltage changes in the branch circuits to detect arcing faults, Col. 10, Lines 6-8) based on the sensing resistor and output a signal representing a measured voltage value based on the voltage difference; and a comparator stage (The sensor 21 produces the desired rate-of-change signal (commonly referred to as a "di/dt signal") in the form of an output voltage which is connected to a comparator circuit 30 through a filtering network in the sensor, Col. 5, Lines 39-42) having a second operational amplifier (the discrete bandpass filter between the sensor and the comparator can be replaced with an active filter using an operational amplifier, Col. 8 Lines 40-42) with a first input to couple to the output of the first operational amplifier (the discrete bandpass filter between the sensor and the comparator can be replaced with an active filter using an operational amplifier, Col. 8 Lines 40-42) and a second input coupled to a reference supply (In the comparator 30, the magnitude of the rate-of-change signal from the sensor 21 is compared with the magnitude of a fixed reference signal, and the comparator 30 produces an output voltage only when the magnitude of the rate-of-change signal crosses that of the reference signal, Col. 6, Lines 5-9 ), the reference supply being associated with a threshold current value based on a predetermined supply voltage (A diode D3 changes the threshold and allows only the negative pulses from the sensor 21 to be delivered to the base of transistor Q1. When the signal to the comparator drops below the threshold level (minus 0.2 volt for the circuit values listed below), this causes the transistor Q1 to turn off. This causes the collector of the transistor Q1 to rise to a predetermined voltage, determined by the supply voltage , Col. 6, Lines 16-23 ) and a predetermined resistance value of at least one threshold resistor (A resistor R1 in parallel with the diodes D1 and D2 dampens self-ringing of the sensor, Col. 5, Lines 47-49), and wherein the second amplifier outputs a signal based on a difference between the threshold current value and the output of the first operational amplifier
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Turner to include an input stage having an input terminal to couple to at least the first ground plane to electrically connect the input terminal to the first ground plane while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Turner to include the input stage further includes a sensing resistor to provide a high impedance input for the differential stage while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Turner to include a differential stage including a first operational amplifier having inputs coupled to first and second ends of the sensing resistor to increase the amplitude of electrical signals while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Turner to include the first operational amplifier to determine a voltage difference based on the sensing resistor and output a signal representing a measured voltage value based on the voltage difference to determine the resistance of the sensing resistor while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Turner to include a comparator stage having a second operational amplifier with a first input to couple to the output of the first operational amplifier and a second input coupled to a reference supply to electrically couple the first and second input while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Turner to include the reference supply being associated with a threshold current value based on a predetermined supply voltage and a predetermined resistance value of at least one threshold resistor to send messages to remote devices to ensure that measured current greater than a predefined threshold gets detected while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse and Dewenter, in view of Turner to include the second amplifier outputs a signal based on a difference between the threshold current value and the output of the first operational amplifier to indicate a fault condition while improving functionality of the apparatus.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

John Douglas Wulf (US20020176320) discloses a receptacle coupled to a first portion and a second portion.
Omar Zakaria (US20170006411) discloses a ground plane within an appliance to electrically ground the device. 

Jeffrey Franks (US20160225562) discloses ground fault detection within an electrical appliance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863     
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863